DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 06/24/2021. Claims 1, 6-7, 9, 11, 16-18, and 20 have been amended and claims 3-5 and 13-15 have been cancelled. Accordingly, claims 1-2, 6-12 and 16-20 are pending.

Drawings
The drawings are objected to because Figs. 4-7 are missing reference numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Krishnan Aditya (Reg# 41531) on 06/28/2021.

The application has been amended as follows: 
Claim 9: The system of claim 8, further comprising an eighth module configured to, by the processor, apply the adaptive threshold to cells of [[an]] the occupancy grid configured for representing the area of tracking of objects within the vehicle environment comprising: 
a ninth module configured to, by the processor, compute by an adaptive threshold occupancy density, the likelihood that the candidate action is available for the target tracked object based on the computed density distribution, and select the candidate action that has a highest probability of being available; and 
a tenth module configured to, by the processor, compute a clustering for velocity clusters for a set of candidate actions to select the target tracked object that indicates a position that is consistent with the learned drivable path.

	Claim 16: The system of claim 11, wherein the one or more modules configured by the processor for applying the Markov Random Field (MRF) algorithm representing the tracked target object in one or more cells of [[an]] the occupancy grid further comprising: 
a fifth module is configured to calculate an object measurement density for each tracked target object represented in the one or more cells of the occupancy grid;
a sixth module is configured to spread the density over a window comprising a set of cells of the occupancy grid represented by the tracked target object; and 
a seventh module is configured to spread velocities over the window comprising [[a]] the same set of cells of the occupancy grid represented by the tracked target object.

Claim 18: The system of claim 17, wherein the one or more modules to apply the adaptive threshold to cells of [[an]] the occupancy grid configured for representing the area of tracking of objects within the vehicle environment comprising: 
a ninth module configured to compute by an adaptive threshold occupancy density, the likelihood that the candidate action is available for the target tracked object based on the computed density distribution, and select the candidate action that has a highest probability of being available; and 
a tenth module configured to compute a clustering for velocity clusters for a set of candidate actions to select the target tracked object that indicates a position that is consistent with the learned drivable path.


a non-transitory computer readable medium comprising:
a first module configured to, by [[a]] the processor, select, as [[the]] a true detection, [[the]] a candidate detection that is within a radius for the target; 
a second module configured to, by [[a]] the processor, select, as [[a]] the true detection, [[a]] the candidate detection that is closest to a first known mapped pathway; 
a third module configured to, by [[a]] the processor, select the true detection, the candidate that indicates a position and velocity that are consistent with a target traveling on a second known 7travel mapped pathway, and to select a false detection, the candidate that indicates the position that is outside the second known pathway or the velocity is not consistent with the target traveling; and 
a fourth module configured to, by [[a]] the processor, compute, by a gating operation, a distance metric from the last position of [[a]] the tracked target object to a predicted position less than a threshold distance related to one or more of the candidate detections.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Adding the missing reference numbers in Figs. 4-7.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1-2, 6-12 and 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669

                                                                                                                                                                                      /NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669